13 N.Y.2d 684 (1963)
Grace Foley, as Administratrix of The Estate of John F. Foley, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 33040.)
Court of Appeals of the State of New York.
Argued May 1, 1963.
Decided May 29, 1963.
William L. Shumate and Oliver J. Harper for appellant.
Louis J. Lefkowitz, Attorney-General (Henderson G. Riggs of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, without costs; no opinion.